Title: John Quincy Adams to John Adams, 18 May 1784
From: Adams, John Quincy
To: Adams, John



Hond. Sir
LondonMay 18th. 1784

I have only time to write a few lines for the present as the Post is about to depart. On Saturday the 15th. instant I sailed in the Packet Boat from Hellevoetsluys, and had another, long tedious voyage, tho’ the weather was so fine as to compensate for it in some measure. I arrived yesterday in the afternoon at Harwich, from which place I came in the Stage Coach here. The Adelphi Hotel, being full, I took my lodging for the present in the Imperial Hotel, Suffolk Street, but I believe, the surest way is to address your Letters to Mr. Johnson, or some other house, if you please, as I shall probably stay here but a day or two.
Mr. Fox has at length carried the election for Westminster by a majority of 235. Votes, and all the City was illuminated last evening. But Sir Cecil hopes still, to get the better by the verification of the Votes. Parliament met this day for the first Time.

With my best Respects to Mr. Dumas and Family, I am Your Dutiful Son.
J. Q. Adams


